Case 2:19-cv-00685-PJP Document 14-2 Filed 07/02/19 Page 1 of 5




                    Exhibit 2
                       Case 2:19-cv-00685-PJP5171Document    14-2
                                                  Campbells Land Co., Filed
                                                                      Inc. 07/02/19 Page 2 of 5
                                                       Balance Sheet
                                                     December 30, 2018

                                                         ASSETS

Current Assets
Petty Cash                                           $         83,425.64
Bank Accounts                                                   1,963.56
Intercompany                                                        0.00
Bank Deposit Clearing                                         (47,157.31)
Payroll Clearing                                             (306,246.78)
Payroll Tax Suspense Acct                                           0.00
A/R - Employees                                                 4,171.02
A/R - Shoes                                                      (130.24)
A/R - 401(k)                                                        0.00
A/R - Other                                                      (194.50)
Inventory                                                     267,938.68
Smallwares                                                    235,608.67
Prepaid Expenses                                                    0.00
Prepaid Loan Deposits                                           4,486.07
Store Capital Deposits                                      2,500,000.00
Prepaid Ohio Work Comp Ins.                                    (1,202.85)

Total Current Assets                                                                 2,742,661.96

Property and Equipment
Buildings                                                            0.00
Accum Deprec-Buildings                                               0.00
Land                                                         1,394,040.00
Parking Lot Improvements                                             0.00
Accum Deprec-Parking Lots                                            0.00
Capitalized Outside Maint.                                      45,502.50
Acc. Depr. - Capt.Maint.                                        (1,516.81)
Signs                                                                0.00
Equipment                                                    2,828,973.57
Accum Deprec-Equipment                                        (425,593.44)
Vehicles                                                             0.00
Unamortized Leasehold Improvem                               1,720,546.45
Acc. Depr.-Bonus Deprec.                                    (2,562,000.00)

Total Property and Equipment                                                         2,999,952.27

Other Assets
Utility Deposits                                              158,447.32
Tax Escrow - FNB Mortgage                                       2,109.49
Unamortized Organizational Exp                                210,366.63
Unamortized Goodwill                                        6,493,252.99
Closing Costs - FNB Mortgage                                   51,681.75
Acc. Amort-FNB Closing Costs                                     (416.48)
Franchise Transfer Fee                                         52,000.00

Total Other Assets                                                                   6,967,441.70

Total Assets                                                                 $   12,710,055.93



                                                LIABILITIES AND CAPITAL

Current Liabilities
Credit Card - M/C & VISA                             $              0.00
Credit Card - Discover                                              0.00
Credit Card - AMEX                                                  0.00
Short Term Loans                                              150,417.30
Credit Line - RGL                                             500,000.00
Accounts Payable                                            2,292,959.71
                                          Unaudited - For Management Purposes Only
                         Case 2:19-cv-00685-PJP5171Document    14-2
                                                    Campbells Land Co., Filed
                                                                        Inc. 07/02/19 Page 3 of 5
                                                         Balance Sheet
                                                       December 30, 2018

Franchise Fees Payable                                          973,773.52
Advertising Fees Payable                                        232,556.29
Credit Cards Payable                                                  3.95
Sales Tax Payable                                             1,262,441.02
FIT Payable                                                      (3,409.31)
FICA Payable                                                     (6,583.40)
City Tax Payable                                                 (1,428.45)
Suspense - State Inc. Tax Pay.                                        0.00
State Income Tax Payable                                         (1,128.28)
PA EE UC Withheld                                                   (23.61)
LST Payable                                                         176.00
Accrued Payroll Taxes                                                 0.00
Accrued NY State Disability                                        (926.74)
Accrued Ohio CAT Tax                                              5,500.00
Accrued Utilities Payable                                       (10,712.90)
Acquisition Expenses Payable                                          0.00
Accrued Payroll                                                       0.00
Accrued Real Estate Taxes                                       169,024.58
Accrued Rent                                                          0.00
401(k) Payable                                                        0.00
Accrued Interest Payable                                             41.10
"Give Kids the World"                                            11,594.82
Gift Cards                                                       18,712.00
Current Portion - LT Debt                                        18,400.00
Loan Payable - Store Capital                                  1,117,920.11
Officer Loan Payable - ST                                             0.00
Loan Payable - L-Four LP                                        800,000.00
Auto Loan - Ally                                                      0.00

Total Current Liabilities                                                              7,529,307.71

Long-Term Liabilities
Commissions Payable                                                   0.00
Mortgage Payable                                                      0.00
Loan from Shareholders                                           13,840.00
Officer Loan Payable - LT                                      (575,000.00)
Loan Payable - GSG                                              115,314.22
Loan Payable - Ascentium                                         69,197.89
Mortgage Payable - FNB                                          640,897.30
Mortgage Payable - Upfront                                            0.00
Mortgage Pay. - Disam Holdings                                        0.00

Total Long-Term Liabilities                                                             264,249.41

Total Liabilities                                                                      7,793,557.12

Capital
Common Stock                                                      1,000.00
Paid In Capital                                               4,837,255.00
Retained Earnings                                                     0.00
Members Distrtibutions                                          (13,100.00)
Net Income                                                       88,269.94

Total Capital                                                                          4,913,424.94

Total Liabilities & Capital                                                   $    12,706,982.06




                                            Unaudited - For Management Purposes Only
                      Case 2:19-cv-00685-PJP Document 14-2 Filed 07/02/19 Page 4 of 5              Page: 1
                                                 5171 Campbells Land Co, Inc.
                                                       Income Statement
                                      For the Thirteen Months Ending December 30, 2018

                                        Current Month                     Year to Date
Revenues
Sales-Dining Room                 $      2,644,664.43    108.36 $       30,783,352.64     99.91
Sales-Exempt                                 1,738.17      0.07            806,189.45      2.62
Other Income                                     0.00      0.00             (6,010.72)    (0.02)
Rebates                                          0.00      0.00            117,048.09      0.38
Discount Earned                           (205,757.01)    (8.43)          (902,243.23)    (2.93)

Total Revenues                           2,440,645.59    100.00         30,810,357.67    100.00


Cost of Sales
Purchases-Food                            854,082.99      34.99          9,165,182.54     29.75
Gross Wages-Manager                       220,440.94       9.03          2,642,369.42      8.58
Gross Wages-Administration                118,533.37       4.86          1,512,619.69      4.91
Gross Wages-Service                       122,887.61       5.04          1,615,796.33      5.24
Gross Wages-Preparation                   241,323.62       9.89          3,131,051.94     10.16
Gross Wages-Maintenance                    56,597.05       2.32            710,023.73      2.30

Total Cost of Sales                      1,613,865.58     66.12         18,777,043.65     60.94

Gross Profit                              826,780.01      33.88         12,033,314.02     39.06

Expenses
Suspense Account - Expenses                      0.00      0.00              2,279.36      0.01
Bonus Pay                                        0.00      0.00             23,731.00      0.08
Vacation Pay                                16,909.60      0.69            230,039.08      0.75
Uniforms                                        65.50      0.00              3,043.37      0.01
Gross Wages-Mgr. Trainee                     8,258.79      0.34            138,790.62      0.45
Operating Supplies-Paper                    46,343.88      1.90            430,894.40      1.40
Operating Supplies-Janitor                  16,781.78      0.69            246,505.56      0.80
Operating Supplies-China/Silve               8,358.41      0.34            206,787.22      0.67
Operating Supplies-Misc.                         0.00      0.00                  0.00      0.00
Operating Supplies-Memo-Gst                    246.08      0.01             18,927.75      0.06
Office Expense                             (41,344.02)    (1.69)           174,787.06      0.57
Postage                                         35.10      0.00                497.01      0.00
Credit Card Fees                            38,939.41      1.60            379,398.32      1.23
Credit Card Chargebacks                        401.62      0.02              1,255.51      0.00
Gift Card Fees                                 447.48      0.02              2,057.84      0.01
Business & Promotions                        6,100.00      0.25              6,987.20      0.02
Utilities                                  124,985.15      5.12          1,484,674.25      4.82
Telephone                                    2,806.05      0.11            101,154.02      0.33
Computer Services                                0.00      0.00             77,173.78      0.25
Internet Service                                 0.00      0.00             63,335.43      0.21
Laundry                                      8,850.54      0.36            116,896.89      0.38
Real Estate Taxes                           33,289.50      1.36            528,756.28      1.72
Other Licenses & Taxes                     (52,000.00)    (2.13)            20,706.39      0.07
Payroll Taxes                              (36,475.67)    (1.49)         1,159,015.76      3.76
State Corp. Tax                                  0.00      0.00                  0.00      0.00
Insurance-Business                           8,155.68      0.33            305,794.70      0.99
Repairs & Maintenance                     (600,605.77)   (24.61)            66,496.53      0.22
Outside Maintenance                        (43,125.90)    (1.77)            64,531.88      0.21
Trash Removal                                7,043.32      0.29            132,985.26      0.43
Insurance-Group Medical                    (12,464.82)    (0.51)           429,229.82      1.39
Depreciation                              (111,517.07)    (4.57)           427,110.25      1.39
Bonus Depreciation                       2,562,000.00    104.97          2,562,000.00      8.32
Equipment Lease                             12,908.08      0.53             38,786.18      0.13
Amortization                                30,941.39      1.27            362,245.12      1.18
Amortization-FNB Closing Costs                   0.00      0.00                416.48      0.00
Rent                                       (28,268.35)    (1.16)         2,455,133.78      7.97
Music Service                                   29.96      0.00             15,645.73      0.05
Advertising                                 72,659.06      2.98            945,827.30      3.07

                                               For Management Purposes Only
                      Case 2:19-cv-00685-PJP Document 14-2 Filed 07/02/19 Page 5 of 5              Page: 2
                                                 5171 Campbells Land Co, Inc.
                                                       Income Statement
                                      For the Thirteen Months Ending December 30, 2018

                                        Current Month                     Year to Date
Franchise Royalties                        96,598.72       3.96          1,232,721.88      4.00
Donations & Contributions                        0.00      0.00                 25.00      0.00
Dues & Subscriptions                             0.00      0.00              1,270.00      0.00
Payroll Processing Fees                      6,569.48      0.27             71,230.52      0.23
Professional Fees                          95,937.21       3.93            266,299.54      0.86
Consulting                                  (2,992.58)    (0.12)            77,827.42      0.25
Travel Expenses                          (134,364.02)     (5.51)            18,196.89      0.06
Police Protection & Security                     0.00      0.00                563.92      0.00
401(k) Expense                                   0.00      0.00                  0.00      0.00
Independent Contractor                    (91,645.96)     (3.75)                 0.00      0.00
Misc. Store Expense                            685.77      0.03             41,434.14      0.13
Sales Reconcil. Short/Over                       0.09      0.00               (836.73)     0.00
Cash Short/Over                                332.33      0.01             25,681.14      0.08
Corporate Overhead Applied                       0.00      0.00                  0.00      0.00
Gross Wages-Corporate Office               94,196.27       3.86            996,833.25      3.24
Accounting Fees                                 95.00      0.00             41,357.68      0.13
Bank Charges                                 1,766.36      0.07             86,119.60      0.28
Financing Fees                            (13,614.19)     (0.56)                 0.00      0.00
Service Charges and Late Fees                  828.84      0.03                828.84      0.00
Legal                                            0.00      0.00            140,831.68      0.46
Gain/Loss on Sale of Assets              (750,000.00)    (30.73)        (4,376,702.53)   (14.21)
Interest Expense                           20,514.72       0.84             97,464.71      0.32

Total Expenses                           1,405,662.82     57.59         11,945,044.08    38.77

Net Income                        $       (578,882.81)   (23.72) $          88,269.94      0.29




                                               For Management Purposes Only
